DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 have been amended.  Claims 1-17 are pending in the instant application.  Claims 6-17 remain withdrawn.   Claims 1-5 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Craig A. McRobbie on 05/18/2021 has been entered.   

Response to Arguments/Amendments
Specification
 
Applicants’ amendment to the specification at page 6 overcomes the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claim 1 fails to overcome the rejection.  The rejection is maintained.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment and argument have been fully considered, but not sufficient to overcome the rejection.  Specifically, Applicant argues that Wang `454 discloses a preparation method of a sprayable and durable super-hydrophobic coating; and when compared with Wang `454, claim 1 as amended has distinguishing technical features: 1) claim 1 discloses the nanoparticles and functionalizing coating form two or three layers of functionalized nanoparticles to form said hydrophobic and oleophobic coating material, wherein each layer of the two or three layers of functionalized nanoparticles has a different average particle diameter and the 
Applicant’s argument is found not persuasive.  Amended claim 1 is drawn to a hydrophobic and oleophobic coating material, comprising: nanoparticles, comprising a metal oxide or a metalloid oxide and having an average particle diameter ranging from 50 to 600 nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a haloalkyl moiety or a haloalkylsilane moiety.  In terms of the way said coating material applied to the substrate in claim 1 is not a further limitation of the claimed hydrophobic and oleophobic coating material, but application of the coating material.  Therefore, Applicant’s argument on how the claimed hydrophobic and oleophobic coating material is applied to the substrate is irrelevant to the rejection.   Therefore, the rejection is maintained.   

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment and argument have been fully considered, but not sufficient to overcome the rejection.  For the same reason, Applicant’s argument on how the claimed hydrophobic and oleophobic coating material is applied to the substrate is irrelevant to the rejection.   Therefore, the rejection is maintained.   

The following rejections are necessitated by the amendment filed 05/18/2021:

Claim Rejections - 35 USC § 112 (revised)
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Amended claim 1 is drawn to a hydrophobic and oleophobic coating material, comprising nanoparticles, comprising a metal oxide or a metalloid oxide and having an average particle diameter ranging from 50 to 600 nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a haloalkyl moiety or a haloalkylsilane moiety, wherein said coating material, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more, said nanoparticles and functionalizing coating form two or three layers of functionalized nanoparticles to form said hydrophobic and oleophobic coating material, wherein each layer of the two or three layers of functionalized nanoparticles has a different average particle diameter and the closer to the substrate, the larger the average particle diameter of the functionalized nanoparticles is.

It is not clear how “said nanoparticles and functionalizing coating” can form two or three layers of functionalized nanoparticles in the claimed hydrophobic and oleophobic coating material. In addition, amended claim 1 also defines each layer of the two or three layers of functionalized nanoparticles has a different average particle diameter and the closer to the substrate, the larger the average particle diameter of the functionalized nanoparticles is.  
Amended claim 1 is interpreted as “a hydrophobic and oleophobic coating material comprising functionally coated nanoparticles wherein the nanoparticles comprising a metal oxide or a metalloid oxide having an average particle diameter ranging from 50 to 600 nm, and the functional coasting comprising a compound having a haloalkyl moiety or a haloalkylsilane moiety, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by China Patent Application Publication No. CN106893454 A (“the `454 publication”) to Wang et al. with publication date of June 27, 2017.  Original publication of the `454 publication and its English translation can also be found from Google Patent Search. 

functionally coated nanoparticles wherein the nanoparticles comprising a metal oxide or a metalloid oxide having an average particle diameter ranging from 50 to 600 nm, and the functional coasting comprising a compound having a haloalkyl moiety or a haloalkylsilane moiety, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more.

Example 1 (Embodiment 1) of the `454 publication discloses a hydrophobic and oleophobic coating material comprising nanoparticles, comprising silica (metalloid oxide) with an average particle size of 200nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyltrichloro-silane (haloalkyl moiety or haloalkylsilane moiety), see [0056].  Tables 1-2 of Example 1 demonstrates said coating material, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more, and wherein said substrate does not comprise a binder, or comprises a binder applied directly to the substrate and/or comprises a binder present in between or mixed with the functionalized nanoparticles, see [0068 and 0074-0075].  Example 1 also discloses the binder is epoxy resin adhesive, see [0055]. Therefore, Example 1 of the `454 publication reads on Applicants’ claims 1 and 2.  
In terms of claim 5, Example 2 discloses a hydrophobic and oleophobic coating material comprising nanoparticles of 50 nm and 500nm, comprising carbon nanotube with a particle size of 50nm and silicon dioxide with an average particle size of 500nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyl trioxysilane (haloalkyl moiety or haloalkylsilane moiety), see [0088, and 0098].  Therefore, Example 2 reads on claims 1-2, and 5.  Example 3 also reads on claims 1 and 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Application Publication No. CN106893454 A (“the `454 publication”) in view of US2014/0309343 (“the `343 publication”).

Determination of the scope and content of the prior art (MPEP §2141.01)
Example 1 (Embodiment 1) of the `454 publication discloses a hydrophobic and oleophobic coating material comprising nanoparticles, comprising silica (metalloid oxide) with an average particle size of 200nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyltrichloro-silane (haloalkyl moiety or haloalkylsilane moiety), see [0056].  Tables 1-2 of Example 1 demonstrates said coating material, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more, and wherein said substrate does not comprise a binder, or comprises a binder applied directly to the substrate and/or comprises a binder present in between or mixed with the functionalized nanoparticles, see [0068 and 0074-0075].  Example 1 also discloses the binder is epoxy resin adhesive, see [0055].  Example 2 discloses a hydrophobic and oleophobic coating material comprising nanoparticles, comprising silicon dioxide with an average particle size of 500nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyl trioxysilane (haloalkyl moiety or haloalkylsilane moiety), see [0088, and 0098].  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicants’ claims 3-4 and Examples 1-2 is that the prior art does not teach binder comprises N-(2-aminoethyl)-3-aminopropyl-trimethoxysilane.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicants’ claims 3 and 4 would have been obvious over the `454 publication because the difference is further taught by the `343 publication.  The `343 publication discloses a multifunctional superhydrophobic particle made from silane and the silane coupling agent, see Abstract.  The `343 publication further discloses that the silane coupling agent is selected from the group consisting of amino-functional hydrocarbon silanes, N-(6-aminohexyl)-3-aminopropyltrimethoxysilane, aminohexylaminoethyltrimethoxysilane, aminopropyltrimethoxy-silane, aminopropyltriethoxysilane, N-(2-Aminoethyl)-3-aminopropyl-trimethoxysilane, methyacryloxypropyl-trimethoxysilane, and combinations thereof, see [0007].  Therefore, the difference between Applicants’ claims 3-4 and the `454 publication is further taught and/or suggested by the `343 publication.    

Conclusions
Claims 1-5 are rejected.
Claims 6-17 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YONG L CHU/Primary Examiner, Art Unit 1731